UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7490



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MOHAMMED ASAD SAID,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:03-cr-00556-TSE; 1:05-cv-1248)


Submitted:   January 17, 2008             Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mohammed Asad Said, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mohammed Asad Said seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2000) motion, and dismissing it on that basis.                   The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000); Reid

v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by    the   district    court    is    debatable      or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 338 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).         We have independently reviewed the record

and   conclude   that    Said    has    not    made    the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

       Additionally, we construe Said’s notice of appeal and informal

brief as an application to file a second or successive motion under

28 U.S.C. § 2255.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on


                                       - 2 -
either:      (1)    a   new   rule    of   constitutional     law,       previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable       by   due   diligence,    that   would    be    sufficient     to

establish    by     clear     and    convincing    evidence      that,    but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.              28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Said’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          DISMISSED




                                       - 3 -